OPINION
McDONALD, Chief Justice.
This is an appeal by plaintiffs, Gay and wife, from summary judgment they take nothing in suit for damages against defendant City, for alleged negligence in failing to keep a street in reasonable repair.
Plaintiffs appeal on one point: “The trial court erred in granting defendant’s motion for summary judgment.”
The judgment recites among other matters that the trial court considered the depositions on file. The record reflects that at least 3 and probably 6 depositions were on file in the case.
No depositions have been brought forward as part of the record on appeal, which is plaintiffs’ (appellants) burden.
We cannot decide from the incomplete record before us that the judgment is erroneous. It is presumed the omitted depositions establish the correctness of the judgment. Hassell v. New England Mut. Life Ins. Co., Tex.Civ.App. (Waco) Er. Refused, 506 S.W.2d 727; Alexander v. Bank of American National Trust and Savings Assn., Tex.Civ.App. (Waco) Er. Refused, 401 S.W.2d 688; Wood v. Indiana Lumbermen’s Mutual Ins. Co., Tex.Civ.App. (Waco) NRE, 477 S.W.2d 657.
Appellants’ point is overruled.
AFFIRMED.